--------------------------------------------------------------------------------

Exhibit 10.11



FORM OF STOCK OPTION AWARD AGREEMENT
PURSUANT TO THE
LEGACY RESERVES INC.
2019 MANAGEMENT INCENTIVE PLAN


Participant:
     
Grant Date:
     
Exercise Price per share of Common Stock:
     
Total Exercise Price:
     
Total Number of shares of Common Stock Subject to Option:
     
Expiration Date:
     
Type of Option
Non-Qualified Stock Option

 
THIS STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Legacy Reserves Inc., a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the Legacy Reserves Inc. 2019 Management Incentive Plan, as in effect and as
amended from time to time (the “Plan”), which is administered by the Committee;
and
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Stock Option (“Option”) provided herein to
the Participant.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.            Incorporation By Reference; Plan Document Receipt.
 


(a)
This Agreement is subject in all respects to the terms and provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the Award provided hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein.

 


(b)
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan.  The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content.  In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

--------------------------------------------------------------------------------




(i)
For purposes of this Agreement, “Good Reason” shall have the meaning set forth
in the Participant’s employment agreement with the Company, or if the
Participant does not have such an employment agreement or no such definition is
set forth, the Participant shall have “Good Reason” to terminate the
Participant’s employment with or services to the Company upon the occurrence of
any of the following events, without the express written consent of the
Participant: (i) a reduction in the Participant’s annual base salary or,
following 2019, target annual bonus; (ii) a relocation of the Participant’s
primary place of employment to a location more than 20 miles from Midland,
Texas; or (iii) any material reduction in the Participant’s title, authority or
responsibilities with the Company.  The Company shall be afforded a reasonable
opportunity to cure any circumstances that would otherwise constitute “Good
Reason” hereunder according to the following terms: The Participant shall
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within sixty (60) days of becoming aware of
the occurrence of such circumstances. The Company will have thirty (30) days
from its receipt of such notice to effect the cure of such circumstances. If
such circumstances have not been satisfactorily cured within such thirty
(30)_day cure period, and the Participant actually terminates employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day cure
period, such circumstances or breach will thereupon constitute “Good Reason”
hereunder.   Otherwise, any claim of such circumstances as “Good Reason” shall
be deemed irrevocably waived by the Participant.

 
2.            Grant of Option Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the Option specified above. 
Except as otherwise provided by the Plan, the Participant agrees and understands
that nothing contained in this Agreement provides, or is intended to provide,
the Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Common Stock underlying the Option, except as
otherwise specifically provided for in the Plan or this Agreement.
 
3.            Vesting; Commencement of Exercisability.
 


(a)
Subject to the provisions of Sections 3(b) and 3(c) hereof, the Option subject
to this Award shall become vested and exercisable as follows (the “Vesting
Schedule”), provided that the Participant has not incurred a Termination prior
to each such vesting date:




--------------------------------------------------------------------------------


Vesting Date
 
Percentage of Option
Vesting1
     
[

]
25%
     
[
]
25%
     
[
]
25%
     
[
]
25%



There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.
 


(b)
If there is a Termination of the Participant by the Company without Cause or by
the Participant for Good Reason, in each case except as described in Section
3(c), or due to the Participant’s death or Disability, the portion of the Option
granted hereunder that would have vested and become exercisable pursuant to
Section 3(a) if the Participant’s employment continued for an additional twelve
(12) months from the date of such Termination shall become vested and
exercisable; and

 


(c)
If there is a Termination of the Participant by the Company without Cause or by
the Participant for Good Reason, in each case within twenty-four (24) months
following a Change in Control, 100% of the Option granted hereunder will become
immediately vested and exercisable.

 
Notwithstanding the foregoing, the Committee may, in its sole discretion,
provide for accelerated vesting and exercisability of the Option at any time and
for any reason.
 
4.            Forfeiture.
 


(a)
Subject to Sections 3(b) and 3(c), and the Committee’s discretion to accelerate
vesting hereunder, any unvested and unexercisable portion of the Option shall be
immediately forfeited without consideration upon the Participant’s Termination
for any reason.

 


(b)
Subject to Sections 3(b) and 3(c) and the Committee’s discretion to accelerate
vesting hereunder, the entire Option, whether vested or unvested, shall be
immediately forfeited without consideration upon a Termination of the
Participant by the Company for Cause.

 

--------------------------------------------------------------------------------



1 The Options granted upon emergence will vest in equal annual installments on
the first four anniversaries of emergence.



--------------------------------------------------------------------------------


5.           Duration of Exercisability.  The installments provided for in the
Vesting Schedule are cumulative.  Each such installment which becomes vested and
exercisable pursuant to the Vesting Schedule shall remain vested and exercisable
until it becomes unexercisable under Section 6 or pursuant to the terms of the
Plan.  Once the Option or portion thereof becomes unexercisable, it shall be
immediately forfeited without consideration.
 
6.            Expiration of Option.  The Option or any portion thereof may not
be exercised to any extent by anyone after the first to occur of the following
events:
 


(a)
[_____], 20292;

 


(b)
The expiration of one-hundred and eighty (180) days following the date of the
Participant’s Termination, unless such Termination occurs by reason of the
Participant’s death, Disability or Cause;

 


(c)
The expiration of one year following the date of the Participant’s Termination
by reason of the Participant’s death or Disability; or

 


(d)
The date of the Participant’s Termination for Cause.

 
The Participant acknowledges that an Incentive Stock Option exercised more than
three months after the Participant’s termination of status as an Eligible
Employee, other than by reason of death or Disability, will be taxed as a
Non-Qualified Stock Option.
 
7.            Person Eligible to Exercise. During the lifetime of the
Participant, only the Participant may exercise the Option or any portion
thereof.  After the death of the Participant, any exercisable portion of the
Option may, prior to the time when the Option or portion thereof becomes
unexercisable under Section 6, be exercised by the Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.
 
8.           Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 6.
 
9.           Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised in whole or in part, solely by delivery to the
Committee of all of the following in accordance with Article 6.4(d) of the Plan
at any time prior to the time when the Option or such portion thereof becomes
unexercisable under Section 6:
 


(a)
An exercise notice in substantially the form attached hereto as Exhibit A (or
such other form as is prescribed by the Committee) in writing signed by the
Participant or any other person then entitled to exercise the Option or portion
thereof, stating that the Option or portion thereof is thereby exercised, such
notice complying with all applicable rules established by the Committee; and

 


--------------------------------------------------------------------------------



2 Date that is the 10th anniversary of Emergence to be inserted.
 

--------------------------------------------------------------------------------




(b)
Full payment for the shares of Common Stock with respect to which the Option or
portion thereof is exercised in accordance with Article 6 of the Plan, which
shall include the right, at the Participant’s election, to make such payment by
directing the Company to withhold shares of Common Stock otherwise issuable to
the Participant upon the exercise of the Option; and

 


(c)
The receipt by the Company of full payment for any applicable withholding tax in
cash, by wire transfer of immediately available funds, by check or in such other
form as is permitted by the Plan; and

 


(d)
In the event the Option or portion thereof shall be exercised pursuant to
Section 7 by any person or persons other than the Participant, appropriate proof
of the right of such person or persons to exercise the Option or portion
thereof; and

 


(e)
The Participant (or such person eligible to exercise the Option or portion
thereof pursuant to Section 7) shall execute and deliver a shall execute and
deliver a joinder to the Management Stockholders Agreement, dated as of December
11, 2019 (the “Management SH Agreement”) or such other documentation that shall
set forth certain restrictions on transferability of the shares of Common Stock
acquired upon exercise of the Option or portion thereof and such other terms as
the Board or Committee shall from time to time establish.  The Management SH
Agreement or other documentation shall apply to the Common Stock acquired under
this Agreement and covered by such Management SH Agreement or other
documentation.

 
If the Participant informs the Committee that he or she desires to exercise the
Option at a time when the Common Stock is not traded or reported on a national
securities exchange in the United States or on an Established OTC Marketplace,
and the Participant requests that the Committee inform the  Participant of the
then-current Fair Market Value of the Common Stock, the Committee shall so
inform the Participant within 20 days of the Participant’s request.
 
10.          Special Tax Consequences.  If the Option is intended to be an
Incentive Stock Option, the Participant acknowledges that, to the extent that
the aggregate fair market value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options, including, without limitation, the Option, are first exercisable for
the first time by the Participant in any calendar year exceeds $100,000 (or such
other limitation as imposed by Section 422(d) of the Code), the Option and such
other options (or the applicable portion thereof) shall be treated as not
qualifying under Section 422 of the Code but rather shall be considered
Non-Qualified Stock Options.  The Participant further acknowledges that the rule
set forth in the preceding sentence shall be applied by taking Option and other
“incentive stock options” into account in the order in which they were granted.
 

--------------------------------------------------------------------------------


11.          Restrictive Legends and Stop-Transfer Orders.
 


(a)
The Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

 


(b)
The Company shall not be required: (i) to transfer on its books any shares of
Common Stock that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.

 
12.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
 
13.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
14.         Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement and the Exercise Notice shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to the choice of law principles thereof.
 
15.          Withholding of Tax.  The Company shall have the power and the right
to deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  Any applicable
withholding obligation or any other tax obligations with regard to the
Participant may be satisfied, at the Participant’s request, by reducing the
amount of cash or shares of Common Stock otherwise deliverable to the
Participant hereunder.
 
16.         Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 

--------------------------------------------------------------------------------


17.         Compliance with Laws.  The grant of the Option and the issuance of
shares of Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto.  The Company shall not be obligated to
issue the Option or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements.  As a condition to the
exercise of the Option or portion thereof, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
 
18.         Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 20 hereof) any part of this Agreement without the prior express
written consent of the Company.
 
19.          Non-Transferability.  No portion of the Option may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the Option or portion
thereof as provided herein, unless and until payment is made in respect of
vested and exercised portions of the Option in accordance with the provisions
hereof and the Participant has become the holder of record of the vested shares
of Common Stock issuable hereunder.
 
20.          No Right to Employment.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.
 
21.         Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
22.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
23.         Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.
 

--------------------------------------------------------------------------------


24.         Entire Agreement; Amendment. This Agreement, together with the
Exercise Notice, the Plan and the Management SH Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter. 
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the
Plan.  This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant.  The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof.
 
25.          Acquired Rights.  The Participant acknowledges and agrees that: (a)
the Company may terminate or amend the Plan at any time; (b) the Award of the
Option made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
LEGACY RESERVES INC.
   

 
By:

 

 
Name:

 

 
Title:

 




 
PARTICIPANT
   

 
Name:

 




--------------------------------------------------------------------------------


TO STOCK OPTION AWARD AGREEMENT
 
FORM OF EXERCISE NOTICE
 
Effective as of today, _____, _____, the undersigned (“Participant”) hereby
elects to exercise Participant’s option to purchase _________ shares of Common
Stock of Legacy Reserves Inc. (the “Company”) under and pursuant to the Legacy
Reserves Inc. 2019 Management Incentive Plan (the “Plan”) and the Stock Option
Award Agreement dated ______, ____ (the “Option Agreement”).  Capitalized terms
used herein without definition shall have the meanings given in the Option
Agreement.
 
Grant Date:
___________________________
   
Number of shares of Common Stock as to which Option is Exercised:
_____________________________________
   
Exercise Price per share of Common Stock:
$____________
   
Total Exercise Price:
$____________
   
Certificate to be issued in name of:
_____________________________________
   
Payment delivered herewith:
$______________ (Representing the full Exercise Price for the shares, as well as
any applicable withholding tax)
OR
__________ shares of Common Stock to be withheld from the number of shares
otherwise issuable to the Participant
   
Type of Option:
☐ Incentive Stock Option  ☐  Non-Qualified Stock Option



1.           Representations of Participant.  The Participant acknowledges that
the Participant has received, read and understood the Plan and the Option
Agreement.  The Participant agrees to abide by and be bound by their terms and
conditions.
 
2.           Tax Consultation.  The Participant understands that the Participant
may suffer adverse tax consequences as a result of the Participant’s purchase or
disposition of the shares of Common Stock.  The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the purchase or disposition of the shares of Common
Stock and that the Participant is not relying on the Company for any tax
advice.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s tax liability that may arise as a result of
this investment or the transactions contemplated by this Exercise Notice and the
Option Agreement.
 

--------------------------------------------------------------------------------


3.           Restrictive Legends and Stop‑Transfer Orders.
 
(a)        Legends.  The Participant understands and agrees that the Company
shall cause any certificates issued evidencing the shares of Common Stock to
have the legends set forth below or legends substantially equivalent thereto,
together with any other legends that may be required by state or federal
securities laws:
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES LAWS OF ANY STATE.  NO TRANSFER OF SUCH SECURITIES WILL BE
PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR IN
THE OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) REGISTRATION UNDER
THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND
WITH APPLICABLE STATE SECURITIES LAWS.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.  SUCH TRANSFER
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.
 
(b)         The Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
(c)         The Company shall not be required (i) to transfer on its books any
shares of Common Stock that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
shares of Common Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such shares shall have been so
transferred.
 
4.           Notices.  Any notice required or permitted hereunder shall be given
in accordance with the provisions set forth in Section 12 of the Option
Agreement.
 
5.         Further Instruments.  The Participant hereby agrees to execute such
further instruments and to take such further action as the Company requests to
carry out the purposes and intent of this Exercise Notice, the Option Agreement,
the Plan and the Management Stockholders Agreement, dated as of December 11,
2019 (the “Management SH Agreement”), including, without limitation,
restrictions on the transferability of shares of Common Stock, the right of the
Company to repurchase shares of Common Stock, the right of the Company to
require that shares of Common Stock be transferred in the event of certain
transactions, tag-along rights, bring-along rights, redemption and co-sale
rights and voting requirements.
 

--------------------------------------------------------------------------------


6.          Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, the Option Agreement and
the Management SH Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
 
ACCEPTED BY:
Legacy Reserves, Inc.
SUBMITTED BY:
PARTICIPANT
       

By:
     
Name:
   
[Participant Name]
Title:
     






--------------------------------------------------------------------------------